NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                      IN THE DISTRICT COURT OF APPEAL

                                      OF FLORIDA

                                      SECOND DISTRICT

MAINSTREET CAPITAL HOLDINGS,          )
LLC,                                  )
                                      )
              Appellant,              )
                                      )
v.                                    )          Case No. 2D18-1140
                                      )
DEBARTOLO DEVELOPMENT, LLC, a )
Delaware limited liability company,   )
EDWARD M. KOBEL, DK                   )
MAINSTREET, LLC, a Florida limited    )
liability company, DAVID J.           )
PERLSTEIN, and MAGNO AERE, LLC, )
a Delaware limited liability company, )
                                      )
              Appellees.              )
________________________________ )

Opinion filed January 30, 2019.

Appeal from the Circuit Court for
Hillsborough County; Steven Scott
Stephens, Judge.

Thomas A. Burns of Burns, P.A., Tampa,
and Michael P. Beltran of Beltran
Litigation, P.A., Tampa, for Appellant.

Robert E. Johnson of Gray Robinson,
P.A., Tampa, for Appellees.


PER CURIAM.


             Affirmed.


NORTHCUTT, VILLANTI, and SALARIO, JJ., Concur.